         Case 3:19-cv-01631-FAB Document 33 Filed 04/20/20 Page 1 of 15



                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF PUERTO RICO

    MARIGDALIA K. RAMÍREZ-FORT,
    MD,

        Plaintiff,

                   v.                        Civil. No. 19-1631 (FAB)

    DAVID T. MARSHALL,
    ROCKNE HYMEL,
    JENNIFER L. HARPER,
    SHAUNA M. MCVORRAN,
    DIANA MULLIS,
    MEDICAL UNIVERSITY OF SOUTH
    CAROLINA,

        Defendants.


                             OPINION AND ORDER 1

BESOSA, District Judge.

        A researcher and aspiring radio oncologist from Puerto Rico,

Dr. Marigdalia K. Ramírez-Fort (“Ramírez”), brings this suit.

(Docket No. 4.)         According to Ramírez, most of the events in

question occurred in South Carolina.           Id. at pp. 31–131.         Other

events     allegedly    occurred   in    Indiana,   Florida,    and   Beirut,

Lebanon.      Id. at pp. 132–35.        Defendants Dr. David T. Marshall,

Dr. Rockne Hymel, Dr. Jennifer L. Harper, Dr. Shauna M. McVorran,

Dr. Diana Mullis, and the Medical University of South Carolina

(“MUSC,” and together with the other defendants, “defendants”)



1
 José L. Maymí-González, a third-year student at the University of Puerto Rico
School of Law, assisted in the preparation of this Opinion and Order.
         Case 3:19-cv-01631-FAB Document 33 Filed 04/20/20 Page 2 of 15



Civil. No. 19-1631 (FAB)                                                   2

move to dismiss the amended complaint based on, among other things,

a lack of personal jurisdiction.         (Docket No. 13 at pp. 2–3.)      For

the reasons discussed below, the defendants’ motion to dismiss,

id., is GRANTED, their motion to strike, id. at pp. 3–4, is VACATED

AS MOOT, and Ramírez’s amended complaint, (Docket No. 4,) is

DISMISSED WITHOUT PREJUDICE.          The motion for sanctions, (Docket

No. 13,) is DENIED.

I.   Factual and Procedural Background

     As discussed below, the Court employs prima facie review of

the personal jurisdiction issue in this case.             Consequently, the

Court takes as true the well-pled allegations in Ramírez’s amended

complaint and evidentiary proffers in her responsive filings.             LP

Solutions LLC v. Duchossois, 907 F.3d 95, 102 (1st Cir. 2018).

The Court also considers uncontradicted facts proffered by the

defendant.     Id.

     While studying to become a radio oncologist, Ramírez attended

a medical residency program at MUSC.             (Docket No. 4 at p. 5.)

Ramírez signed two residency contracts with MUSC for years 2017

and 2018.     See id. at pp. 41–42.     The residency contracts were for

yearly terms subject to non-renewal clauses.           Id.

     MUSC is a public medical school in South Carolina.               Id. at

p. 22.      The remaining defendants are MUSC employees; none is

domiciled in Puerto Rico.        Id. at pp. 23-27.
       Case 3:19-cv-01631-FAB Document 33 Filed 04/20/20 Page 3 of 15



Civil. No. 19-1631 (FAB)                                                         3

      MUSC undertook several activities in Puerto Rico.                    These

include recruiting medical students, id. at p. 18, carrying out a

psychological study, id. at p. 17, and collaborating with a state

government agency, (Docket No. 20 at pp. 13-14.)                 None of these

activities involved Ramírez. See Docket No. 4 at pp. 17–18; Docket

No. 20 at pp. 13–14.

      Ramírez alleges that the defendants subjected her to, in

summary:     racial   and   gender   discrimination;        a    hostile    work

environment;     retaliatory    practices;    a    disclosure     of    personal

health information; “unreasonable search”; “intentional infliction

of   emotional/psychological     distress”;       and   breach   of    contract.

(Docket No. 4 at p. 4.)        These alleged acts took place mainly in

South Carolina while Ramírez attended MUSC’s residency program.

Id. at pp. 31-131.     Ramírez also alleges that, after her departure

from MUSC, MUSC defamed her, which prevented her from obtaining a

position at other residency programs.              See id. at pp. 132-35.

These included residency programs in Indiana, Florida, and Beirut,

Lebanon.   Id.

      Ramírez filed a charge against the defendants with the Equal

Employment    Opportunity   Commission    (“EEOC”)      regional       office   in

Puerto Rico.     Id. at pp. 17, 19.      The defendants did not raise a

jurisdictional challenge in their response to the charge.                (Docket
        Case 3:19-cv-01631-FAB Document 33 Filed 04/20/20 Page 4 of 15



Civil. No. 19-1631 (FAB)                                                           4

No. 20, Ex. 6.)        The EEOC issued a notice of Ramírez’s right to

sue on May 24, 2019.       (Docket No. 4 at p. 19.)

II.   Discussion

      A.     Waiver, Equitable Estoppel, and Preclusion

             Ramírez    argues    that     the   defendants    are        “precluded

(estoppel)” from asserting a jurisdictional challenge in this case

because they did not raise the defense at the EEOC.               Id. at p. 17.

The argument fails.

             Ramírez seems to be arguing that the defendants waived

their      personal    jurisdiction        defense.     “Lack        of     personal

jurisdiction is a privileged defense that can be waived ‘by failure

[to] assert [it] seasonably, by formal submission in a cause, or

by submission through conduct.’” Marcial Ucin, S.A. v. SS Galicia,

723 F.2d 994, 996 (1st Cir. 1983) (quoting Neirbo Co. v. Bethlehem

Shipbuilding Corp., 308 U.S. 165, 168 (1939)).            Defendants wishing

to assert a defense based on personal jurisdiction “must do so in

their first defensive move, be it a Rule 12 motion or a responsive

pleading.”         Manchester    Knitted    Fashions,   Inc.    v.    Amalgamated

Cotton Garment and Allied Indus. Fund, 967 F.2d 688, 691–92 (1st

Cir. 1992) (emphasis and internal quotation marks omitted).

             The    defendants    have     seasonably   raised    the       personal

jurisdiction defense.           They raised the defense in their first

Rule 12 motion and before any answer was filed.                (Docket No. 13.)
      Case 3:19-cv-01631-FAB Document 33 Filed 04/20/20 Page 5 of 15



Civil. No. 19-1631 (FAB)                                                5

          Even if the defendants’ responsive filing at the EEOC

were considered a defensive move—a dubious proposition—“defendants

do not waive the defense of personal jurisdiction if it was not

available at the time they made their first defensive move.”

Glater v. Eli Lilly & Co., 712 F.2d 735, 738 (1st Cir. 1983).          For

the reasons that follow the defense of personal jurisdiction was

not available at the EEOC.

          The defendants’ conduct in the EEOC proceeding does not

constitute waiver.    At the EEOC, raising this Court’s in personam

jurisdiction would not have been available in those administrative

proceedings.   “[A]s a general rule, an administrative agency is

not competent to determine constitutional issues.”           Petruska v.

Gannon Univ., 462 F.3d 294, 308 (3d Cir. 2006).         Determining this

Court’s personal jurisdiction is beyond the administrators’ ken.

          Requiring the defendants to have asserted the defense of

this Court’s personal jurisdiction at the EEOC would also be akin

to obliging the defendants to tilt at windmills.            How were the

defendants to know that Ramírez would bring suit here? This Court,

like the Petruska court, is “aware of no authority that requires

a defendant to proffer every possible defense or legal argument

before the EEOC, much less to raise all constitutional challenges.”

Id.
       Case 3:19-cv-01631-FAB Document 33 Filed 04/20/20 Page 6 of 15



Civil. No. 19-1631 (FAB)                                                                 6

             The First Circuit Court of Appeals has applied similar

reasoning    in     rejecting    the    analogous        argument    that     a    party

forfeited arbitration arguments by not raising them at the EEOC.

Brennan v. King, 139 F.3d 258, 263 (1st Cir. 1998).                        The Brennan

court reasoned,       among     other   bases      for   its   holding,      that      the

“arbitration arguments do not constitute relevant defenses before

the EEOC.”    Id.    That reasoning applies to this Court’s in personam

jurisdiction.       So too does another of the reasons given by the

Brennan court—the fact that district courts do not review EEOC

determinations.        Id.      Here, even if the EEOC had reached a

determination on this Court’s jurisdiction, the Court would not be

reviewing that determination, weakening any cause for raising the

issue at the EEOC.       See id.

             Another analogous case from the First Circuit Court of

Appeals is Mercado v. Ritz-Carlton San Juan Hotel, Spa & Casino,

410 F.3d 41, 45 (1st Cir. 2005).          There, the court of appeals held

that   a   defendant    did     not   waive    a   timeliness       defense       by   not

asserting it before the EEOC.            Id.       The Mercado Court explained

that the defendant raised the defense “at its first opportunity in

the litigation and it was thus fully preserved.”                     Id.     Likewise,

in this case, the defendants’ first opportunity to challenge this

Court’s personal jurisdiction was after the case was brought in

this Court.
        Case 3:19-cv-01631-FAB Document 33 Filed 04/20/20 Page 7 of 15



Civil. No. 19-1631 (FAB)                                                           7

             Perhaps what Ramírez intends is to raise an equitable

estoppel argument rather than a waiver argument.                   “Simply stated,

equitable estoppel prevents one from denying the consequences of

his conduct where that conduct has been such as to induce another

to change his position in good faith or such that a reasonable man

would   rely      upon   the    representations        made.”      Plumley   v.   S.

Container, Inc., 303 F.3d 364, 374 (1st Cir. 2002) (internal

quotation marks omitted).             Ramírez does no better with equitable

estoppel.         The defendants’ failure to challenge this Court’s

personal jurisdiction at the EEOC could not have induced Ramírez

to file suit here for the reasons noted above.

             Finally, Ramírez’s argument may be issue preclusion.

But   that   argument      would      fail   too     because,   during    the   EEOC

proceeding, the issue of personal jurisdiction was not litigated

or determined.       See Enica v. Principi, 544 F.3d 328, 337 (1st Cir.

2008) (stating elements of issue preclusion).

             Therefore,        the   Court   finds    that   the   defendants     may

challenge the Court’s jurisdiction over their persons in this case.

      B.     Personal Jurisdiction

             1.     Applicable Law

                    The compelling power of a judgment is cemented,

inter alia, in a court’s authority over the defendant.                   Int’l Shoe

Co. v. Washington, 326 U.S. 310, 316 (1945); United States v. Swiss
       Case 3:19-cv-01631-FAB Document 33 Filed 04/20/20 Page 8 of 15



Civil. No. 19-1631 (FAB)                                                        8

Am. Bank, Ltd., 274 F.3d 610, 617 (1st Cir. 2001).                 A plaintiff

bears the burden of demonstrating personal jurisdiction over each

defendant.     LP Solutions, 907 F.3d at 102.

                    The personal jurisdiction inquiry differs depending

on   whether    a   court   has    subject    matter   jurisdiction   based    on

diversity      or   federal       question.      In    diversity   cases,     the

constitutional limits of the court’s personal jurisdiction are

fixed by the Fourteenth Amendment.                Swiss Am. Bank, 274 F.3d

at 618.     In federal question cases, those constitutional limits

are set by the Fifth Amendment.           Id.

                    Pursuant to the Fourteenth Amendment, “the exercise

of personal jurisdiction must be both authorized by state statute

and permitted by the Constitution.” LP Solutions, 907 F.3d at 102.

“Puerto Rico’s long-arm statute is coextensive with the reach of

the Due Process Clause.”           Carreras v. PMG Collins, LLC, 660 F.3d

549, 552 (1st Cir. 2011).

                    Pursuant to the Fifth Amendment, “a plaintiff need

only show that the defendant has adequate contacts with the United

States as a whole, rather than with a particular state.”                    Swiss

Am. Bank, 274 F.3d at 618.              “At the same time, however, the

plaintiff must still ground its service of process in a federal

statute or civil rule.”           Id.
      Case 3:19-cv-01631-FAB Document 33 Filed 04/20/20 Page 9 of 15



Civil. No. 19-1631 (FAB)                                                 9

                “Service is proper on an individual located outside

the forum when a federal statute authorizes service or when that

individual would be subject to the jurisdiction of a state court

in the state where the federal court is located.”          Zeus Projects

Ltd. v. Pérez y Cia. de P.R., Inc., 187 F.R.D. 23, 28–29 (D.P.R.

1999) (Laffitte, C.J.).       Ramírez provides no citation to any

nationwide service of process section in the statutes upon which

she purports to bring her federal claims—Title VII, Title IX, 42

U.S.C. § 1983, the Equal Pay Act, and HIPAA—and, indeed, seems to

concede the absence of any such provision.         See Docket No. 20 at

pp. 7–9.   The Court has not identified any such provisions.           See

29 U.S.C. § 206(d); McChan v. Perry, No. 00–2053, 2000 WL 1234844,

at *1 (10th Cir. Aug. 31, 2000); Norris v. Okla. City Univ.,

No. 93-16647, 1994 WL 127175, at *1 (9th Cir. 1994); Khor Chin Lim

v. Khoo, Civ. No. 11-0875, 2012 WL 2838398, at *1 (E.D. Wis.

July 10, 2012); Gallagher v. Amedisys, Inc., Civ. No. 17-11390,

2018 WL 2223673, at *3 (D. Mass. May 15, 2018).                Therefore,

pursuant to Rule 4 of the Federal Rules of Civil Procedure, service

of process is proper if it would be permitted pursuant to Puerto

Rico law, an inquiry turning on Puerto Rico’s long-arm statute.

See Zeus Projects, 187 F.R.D. at 29.          The upshot is that “the

personal jurisdiction analysis is the same regardless of whether
     Case 3:19-cv-01631-FAB Document 33 Filed 04/20/20 Page 10 of 15



Civil. No. 19-1631 (FAB)                                                    10

the Court construes this case as arising out of federal question

or diversity jurisdiction.”     Gallagher, 2018 WL 2223673, at *3.

                To maintain a suit consistent with the Due Process

Clause, a defendant must have “minimum contacts” with the forum

state “such that the maintenance of the suit does not offend

traditional notions of fair play and substantial justice.” Negrón-

Torres v. Verizon Commc’ns, Inc., 478 F.3d 19, 24 (1st Cir. 2007)

(quoting Int’l Shoe, 326 U.S. at 316).               There are two types of

personal jurisdiction, general and specific.            Id.

                The First Circuit Court of Appeals has divided the

specific    jurisdiction    analysis    into     a     three-pronged     test:

relatedness,   purposeful   availment,     and   reasonableness.        Copia

Commc’ns, LLC v. AMResorts, L.P., 812 F.3d 1, 4 (1st Cir. 2016).

All three prongs must be satisfied.        A Corp. v. All Am. Plumbing,

Inc., 812 F.3d 54, 59 (1st Cir. 2016).

                In the relatedness prong, the Court looks at the

nexus between a plaintiff’s claims and the defendants’ forum-based

activities.     Id.   “Although     this   is    a    relaxed   standard,   it

nevertheless requires us to hone in on the relationship between

the defendant and the forum.”          Id. (internal quotation marks

omitted).

                The   relatedness      inquiry       focuses    on   different

considerations for purposes of tort-based claims and contract-
     Case 3:19-cv-01631-FAB Document 33 Filed 04/20/20 Page 11 of 15



Civil. No. 19-1631 (FAB)                                                             11

based claims.       For tort claims, the inquiry “focuses on whether

the defendant’s in-forum conduct caused the injury or gave rise to

the cause of action.”        Swiss Am. Bank, 274 F.3d at 622.              For breach

of contract claims, the Court examines “whether the defendant’s

activity    in    the    forum    state     was    instrumental      either    in   the

formation of the contract or its breach.”                    Adelson v. Hananel, 510

F.3d 43, 49 (1st Cir. 2011) (internal quotation marks omitted).

“A contract, by itself, cannot automatically establish minimum

contacts.        Thus,    ‘prior       negotiations     and     contemplated   future

consequences,      along    with . . .       the    parties’      actual   course    of

dealing . . .      must    be     evaluated       in    determining     whether     the

defendant’ has minimum contacts with the forum.”                    Swiss Am. Bank,

274 F.3d at 621 (quoting Burger King Corp. v. Rudzewicz, 471 U.S.

462, 479 (1985)).

                   A court considering a motion to dismiss for lack of

personal    jurisdiction         may    apply     one   of    several   standards    to

determine whether the plaintiff has met its burden.                        Daynard v.

Ness, Motley, Loadholt, Richardson & Poole, P.A., 290 F.3d 42, 50–

51 (1st Cir. 2002).        The most conventional of the three standards

is the prima facie standard.              Id. at 51.

                   The prima facie standard governs when a district

court makes a personal jurisdiction determination without holding

an evidentiary hearing.           See Negrón-Torres, 478 F.3d at 23.            Under
        Case 3:19-cv-01631-FAB Document 33 Filed 04/20/20 Page 12 of 15



Civil. No. 19-1631 (FAB)                                                             12

the prima facie standard, a plaintiff is only required to have

“proffered     evidence       that,    if    credited,    is   enough      to   support

findings     of   all    facts       essential     to    personal    jurisdiction.”

Daynard, 290 F.3d at 51.

             2.   Analysis

                    Ramírez avers that specific jurisdiction exists

because her claims arise from, or relate to, two types of MUSC’s

contacts with Puerto Rico.                  The first type of contact is the

contract between MUSC and Ramírez, a citizen of the Commonwealth

of Puerto Rico, along with Ramírez’s indication during contract

formation that she planned on returning to Puerto Rico.                         (Docket

No. 20 at pp. 9, 17.)                The second type of contact is MUSC’s

activities in Puerto Rico, including MUSC’s recruitment efforts,

post-Hurricane María psychological research, and collaboration

with the Puerto Rico Department of Education.                  Id. at pp. 13–14.

                    As   to    the    tort    claims,    Ramírez     has    failed   to

establish the baseline requisite of a connection between the

allegedly tortious acts and the defendants’ activities in Puerto

Rico.     See Swiss Am. Bank, 274 F.3d at 622.                      The facts which

Ramírez    claims    give      rise     to   the   tortious    and    civil      rights

violations     occurred       chiefly    while     she   attended    the    residency

program at South Carolina.             (Docket No. 4 at pp. 31–131.)             Other

events allegedly took place in Indiana, Florida, and Beirut,
     Case 3:19-cv-01631-FAB Document 33 Filed 04/20/20 Page 13 of 15



Civil. No. 19-1631 (FAB)                                                  13

Lebanon.   Id. at pp. 132–35.         Furthermore, MUSC’s activities in

Puerto Rico lack any contact with Ramírez and are detached from

her cause of action.    See id. at pp. 17–18; see also Docket No. 20

at pp. 13-14.

                The    Court   also     finds   that   Ramírez   fails    to

establish a nexus between her breach of contract claim and MUSC’s

activities in Puerto Rico.       Adelson, 510 F.3d at 49; Swiss Am.

Bank, 274 F.3d at 621.    Ramírez has not proffered evidence on how

MUSC’s activities in Puerto Rico were factors in the contract’s

creation or breach.     Regarding the residency contract’s creation

and breach, the Court has observed two things. First, the contract

in question was neither made nor signed in Puerto Rico.          See Docket

No. 4 at pp. 43, 111.     Second, if the contract was breached, the

breach occurred in South Carolina while Ramírez attended MUSC’s

residency program.     See id. at pp. 12, 159.         Ramírez’s assertion

that during the contract’s creation she notified her intention of

returning to Puerto Rico, (Docket No. 20 at p. 17,) is, by itself,

insufficient to ground personal jurisdiction in Puerto Rico.

                Accordingly, Ramírez’s prima facie argument for

specific jurisdiction does not clear the relatedness hurdle.             The

Court need not address the other two prongs.            A Corp., 812 F.3d

at 59.
      Case 3:19-cv-01631-FAB Document 33 Filed 04/20/20 Page 14 of 15



Civil. No. 19-1631 (FAB)                                                      14

                   Ramírez offers no argument in support of general

jurisdiction.      Ramírez includes a fleeting heading stating that

the Court has general jurisdiction but makes no corresponding

argument. (Docket No. 20 at pp. 12–15.) Indeed, the content under

the heading directs the Court not to consider general jurisdiction,

stating that “the District Court will find that it has specific

jurisdiction (contract) and therefore, does not have to address

the question of general jurisdiction.” Id. at p. 13.                Ramírez has

therefore waived the argument for general jurisdiction.               Rodríguez

v.   Mun.   of    San    Juan,   659   F.3d     168,   175   (1st   Cir.   2011).

Nonetheless, had general jurisdiction been at issue, the Court

would have found it lacking because, among other things, the

defendants lack “continuous and systematic” contacts which “render

them essentially at home” in Puerto Rico.                    See Daimler AG v.

Bauman,     571   U.S.   117,    122   (2014)    (internal     quotation   marks

omitted); see Copia, 812 F.3d at 4.

III. Other Requested Relief

      Defendants also move the Court to strike aspects of the

Ramírez’s amended complaint.           (Docket No. 13 at pp. 3–4.)         Given

the Court’s disposition of the defendants’ motion to dismiss, the

motion to strike is moot.
      Case 3:19-cv-01631-FAB Document 33 Filed 04/20/20 Page 15 of 15



Civil. No. 19-1631 (FAB)                                                       15

IV.   Conclusion

      For    the    reasons   discussed    above,      defendants’   motion    to

dismiss, (Docket No. 13 at pp. 2–3,) is GRANTED, their motion to

strike,     id.    at   pp. 3–4,   is   VACATED   AS   MOOT,   the   motion   for

sanctions, (Docket No. 13,) is DENIED, and Ramírez’s amended

complaint, (Docket No. 4,) is DISMISSED WITHOUT PREJUDICE.

      Judgment shall be entered accordingly.

      IT IS SO ORDERED.

      San Juan, Puerto Rico, April 20, 2020.


                                            s/ Francisco A. Besosa
                                            FRANCISCO A. BESOSA
                                            UNITED STATES DISTRICT JUDGE
